Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species B in the reply filed on 201-11-15 is acknowledged.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by HASHIMOTO et al. (US 2018/0335679).
Regarding claim 1 HASHIMOTO discloses:
A display device comprising: 
a display panel including a folding portion (e.g. "length Between the Axes" FIG.5A); 
a metal layer disposed on one surface of the display panel, and including a first metal layer (e.g. 33 FIG.5A) and a second metal layer (e.g. 36 FIG.5A)  spaced apart from each other in the folding portion; 
a first adhesive layer disposed at edges of the first metal layer and the second metal layer (adhesive layer as part of 33, 36 described paragraph [0068]); and 

wherein the first and second compressible members each have a thickness greater than a thickness of the first adhesive layer (e.g. as shown FIG.5A).

Regarding claim 5 HASHIMOTO discloses:
the first adhesive layer is spaced apart from at least one of the first and second compressible members (as shown e.g. FIG.5A).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over HASHIMOTO et al. (US 2018/0335679) in view of WANG (US 2019/0081254).

Regarding claim 2 HASHIMOTO discloses:
The display device of claim 1
HASHIMOTO does not explicitly disclose:
wherein the first and second compressible members comprise first and second cushion layers, respectively, in which the thicknesses of the first cushion layer and the second cushion layer are about 10 % to about 50 % thicker than the thickness of the first adhesive layer
WANG teaches:
wherein the first and second compressible members (films described paragraph [0008] left and right of interruption region shown Fig.4, paragraph [0015]) comprise first and second cushion layers (protective film paragraph [0009], flexural modulus paragraph [0014]), respectively, in which the thicknesses of the first cushion layer and the second cushion layer are 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teachings of WANG as pointed out above, in HASHIMOTO, as one having ordinary skill in the art would have would have recognized the teaching, suggestion, and motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings (as pointed out above) to arrive at the claimed invention, and would have been motivated to do this with a reasonable expectation of success because such a combination and/or modification would have allowed for: better control over a curved part and a curve degree of the display substrate (paragraph [0005]), this also allows for a greater display area and a lesser non-display area of a display device (paragraphs [0043]-[0044]).

Regarding claim 3 HASHIMOTO discloses:
The display device of claim 1
HASHIMOTO does not explicitly disclose:
wherein the thickness of the first adhesive layer is in a range of about 50 μm to about 85 μm
WANG teaches:
wherein the thickness of the first adhesive layer is in a range of about 50 μm to about 85 μm (as described paragraph [0008]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teachings of WANG as pointed out above, in 

Regarding claim 4 HASHIMOTO discloses:
The display device of claim 1
HASHIMOTO does not explicitly disclose:
wherein the first and second compressible members comprise first and second cushion layers, respectively, in which the thicknesses of the first cushion layer and the second cushion layer are in a range of about 90 μm to about 150 μm
WANG teaches:
wherein the first and second compressible members (definition films described paragraph [0008]) comprise first and second cushion layers, respectively, in which the thicknesses of the first cushion layer and the second cushion layer are in a range of about 90 μm to about 150 μm (as described paragraph [0008]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teachings of WANG as pointed out above, in HASHIMOTO, as one having ordinary skill in the art would have would have recognized the .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additional references cited on the PTO-892 disclose/teach folding housing structures similar to those disclosed in the present specification.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THERON S MILLISER whose telephone number is (571)270-1800. The examiner can normally be reached 9-6.
Examiner interviews are available via telephone.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571) 272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/THERON S MILLISER/Examiner, Art Unit 2841                                                                                                                                                                                                        

/ANTHONY M HAUGHTON/Primary Examiner, Art Unit 2841